DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 7 September 2021.
Claims 1-4 and 6-11 are currently pending.  In the Amendment filed 7 September 2021, claims 1, 2, 4 and 9-11 are amended and claim 5 is canceled.
As a result of the Amendment filed 7 September 2021, claims 1-4 and 6-11 (renumbered as 1-10) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The rejections of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 101

The rejections of claims 9-11 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are withdrawn as necessitated by amendment to the claims.  
Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record are Sharifie, Zayas and Yeh.  Sharife teaches updating memory by processing out of order commands.  Zayas teaches write reordering in a hybrid disk drive.  Yeh teaches processing write commands during a merge operation.  The closest prior art of record Sharifie, Zayas and Yeh fail to explicitly teach the limitations of receiving a store command instructing writing of data to a storage apparatus; executing merge processing of storing the data in an entry, based on the store command, with respect to storage storing a plurality of entries including a plurality of blocks capable of storing block data, and entry merge state information indicating, for each group into which the plurality of entries are divided, a state of merge in the plurality of entries included in the group, in association with each other; updating the entry merge state information associated with a group including an entry serving as a target of the merge processing; preferentially selecting a group including a merge-completed entry in which the data are stored in all blocks, based on the entry merge state information; further preferentially selecting a merge-completed entry from the selected group; and outputting a selected entry to the storage apparatus found in each of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167